MEMORANDUM ****
This court reviews de novo a district court’s order upholding the Commissioner’s denial of disability benefits. Lewis v. *524Apfel, 236 F.3d 503, 509 (9th Cir.2001). We must affirm the Commissioner’s decision if it is supported by substantial evidence. Holohan v. Massanari, 246 F.3d 1195, 1201-02 (9th Cir.2001) (citation omitted).
King contends the ALJ erred by failing to order all relevant medical records and fully develop the record. He also argues that the ALJ erred by failing to find that the combination of his impairments was severe. Finally, King states the ALJ erred by finding him capable of performing medium work.
The record was adequately developed and the Commissioner’s decision is supported by substantial evidence.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.